Citation Nr: 0324318	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  02-13 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Hager, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1975 to May 
1978 and from December 1978 to April 1981.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2001 rating decision of the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  That decision, in pertinent part, denied service 
connection for Hepatitis C.


REMAND

The veteran claims that his Hepatitis C is the result of 
sharing razors and canteens with other soldiers while in the 
military, and possibly from having his ear pierced.  And 
while he acknowledges also sharing needles during service 
when using drugs intravenously (heroin and cocaine) and 
having sex with prostitutes, he does not believe that caused 
his Hepatitis C.

The veteran was treated at the Houston VA Medical Center 
(VAMC) from September 16, 1991, to September 25, 1991, for an 
odontogenic deformity.  His bed service included urology, but 
there is no indication the RO attempted to obtain these 
records.

The veteran indicated that he was treated for Hepatitis C at 
the McGregor Medical Association facility from January 1, 
1995, to February 21, 2001.  By letter dated March 3, 2001, 
the RO requested that the facility furnish a report of its 
findings or diagnosis of the veteran.  There is no response 
in the file; nor is there any indication that additional 
efforts were made to procure these records.



The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), became effective November 9, 2000.  The 
implementing regulations were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Pursuant to 38 C.F.R. §3.159(c)(2), VA must make as many 
requests as necessary to obtain relevant federal records-
including VA medical records.  Here, though, there is no 
indication that any such requests were made for the records 
of the veteran's treatment at the Houston VAMC, particularly 
the urology records that could be relevant to his claim for 
Hepatitis C.

Pursuant to 38 C.F.R. §3.159(c)(1), VA must, when fulfilling 
its duty to obtain non-federal records, generally make an 
initial request and at least one follow-up request for such 
records.  A follow-up request is not required if the response 
to the initial request indicates the records do not exist or 
a follow-up request would be futile.  There is no indication 
in the file that a follow-up request was made regarding the 
records of the veteran's treatment for Hepatitis C at the 
McGregor Medical Association, nor that such a follow-up 
request would have been futile.



Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must make as many requests as 
necessary to obtain the records of the 
veteran's treatment at the Houston VAMC 
from September 16-25, 1991.

2.  The RO also must make a follow-up 
request for the records at the MacGregor 
Medical Association concerning the 
veteran's treatment there for 
Hepatitis C at various times from January 
1, 1995, to February 21, 2001.

3.  The RO also must schedule the veteran 
for an appropriate VA examination to 
obtain a medical opinion concerning the 
cause of his Hepatitis C.  As for his 
reported risk factors, he claims that he 
shared razors and canteens with other 
soldiers while in the military and had 
his ear pierced.  But he also 
acknowledges sharing needles during 
service when using drugs intravenously 
(heroin and cocaine) and having sex with 
prostitutes.  The claims folder, 
including a copy of this remand, must be 
made available for a review of the 
veteran's pertinent medical history, and 
the examiner is asked to confirm that he 
or she has reviewed the claims folder 
when submitting the report of his or her 
evaluation.  If no opinion can be 
rendered, please explain why this is not 
possible.  All necessary testing should 
be done and the examiner should review 
the results of any testing prior to 
completion of the examination report.

4.  Thereafter, the RO should 
readjudicate the claim.  If it continues 
to be denied, send the veteran and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond.

The case then should be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
He has the right to submit additional evidence and argument 
concerning the claim the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

